Citation Nr: 1536373	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a kidney disability, claimed as chronic renal insufficiency secondary to service-connected diabetes mellitus.

2.  Entitlement to increased ratings for type II diabetes mellitus with bilateral cataracts and open angle glaucoma, currently assigned "staged" ratings of 10 percent prior to November 8, 2014 and 20 percent from that date, to include entitlement to a separate compensable rating for the cataracts and glaucoma.

3.  Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD) from September 27, 2007 until March 20, 2009 and from July 1, 2009 to present.


ATTORNEY FOR THE BOARD

J. Chapman



INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The December 2008 rating decision continued a 10 percent rating for diabetes mellitus and denied service connection for a kidney disability.  The April 2011 rating decision granted service connection for CAD and assigned ratings of 10 percent for the period prior to March 20, 2009, 100 percent from March 20, 2009 to July 1, 2009, 10 percent from July 1, 2009 to November 23, 2009, and 30 percent from November 23, 2009.  

In October 2014, the Board remanded these matters for additional development.  In February 2015, the RO increased the Veteran's ratings for CAD to 60 percent, effective September 27, 2007 through March 19, 2009, and from July 1, 2009.  The RO also assigned a staged 20 percent rating for the Veteran's diabetes mellitus, effective November 8, 2014.

The issue of the rating for CAD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A kidney disability was not manifested in service or within the first year after separation, and is not shown to be related to the Veteran's service or to have been caused or aggravated by his diabetes mellitus.  

2.  Prior to November 8, 2014, the Veteran's diabetes mellitus is not shown to have required insulin or an oral hypoglycemic agent (in addition to a restricted diet).

3.   From November 8, 2014, the Veteran's diabetes mellitus is not shown to have required regulation of activities (in addition to an oral hypoglycemic agent and a restricted diet).

4.  The Veteran's visual impairment is manifested by no more than light perception in the left eye and visual acuity of 20/40 or better in the right eye.

5.  Special monthly compensation based upon blindness of the left eye, having only light perception is warranted.


CONCLUSIONS OF LAW

1.  Service connection for a kidney disability is not warranted.  38 U.S.C.A.           §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015). 

2.  Prior to November 8, 2014, a rating in excess of 10 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2015).  

3.  From November 8, 2014, a rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Code 7913 (2015).  

4.  A separate 30 percent rating for the Veteran's glaucoma and cataracts (associated with his diabetes mellitus) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.75, 4.76, 4.77, 4.78, 4.79, Code 6013 (2015).  

5.  Special monthly compensation based upon blindness of the left eye, having only light perception is warranted.  38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in December 2007 and December 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.   He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records were obtained and he was afforded the opportunity to give testimony before the Board.  He was afforded VA examinations regarding diabetic complications (to specifically include the eye) in August 2008 and December 2014.  He was afforded a VA examination regarding the kidneys in December 2014.  Those examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Service Connection - Kidney Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims that he developed a kidney disability, claimed as chronic renal insufficiency, due to his service-connected diabetes mellitus.

It is neither shown nor alleged that a kidney disability was manifested in service.    The Veteran's STRs are silent for complaints, treatment, or diagnosis of a kidney disability.  Notably, on October 1966 service separation examination, his genitourinary system was normal on clinical evaluation.  Accordingly, service connection for such disability on the basis that it became manifest in service, and persisted, is not warranted.  There is also no evidence that a chronic kidney disorder such as nephritis was manifest within a year after service.  

The Veteran's theory of entitlement to service connection for a kidney disability is strictly one of secondary service connection, i.e., that such disability was caused or aggravated by his service-connected diabetes mellitus.  Addressing the threshold requirements that must be met to substantiate a claim of secondary service connection, there is evidence of a kidney disability.  On December 2014 kidney conditions examination, chronic renal disease was diagnosed.  Further, the Veteran has established service connection for diabetes mellitus.  Therefore, what remains necessary to substantiate the secondary service connection claim is competent evidence that the service-connected diabetes either caused or aggravated the kidney disability.

The evidence in the record that directly addresses the matter of a nexus between the Veteran's kidney disability and his diabetes consists of the December 2014 VA examiner's opinion.  This opinion, with citation to the factual record, indicated that it is less likely than not that the Veteran's chronic renal insufficiency was caused or aggravated by his diabetes mellitus.  The examiner noted that the Veteran had a diagnosis of renal insufficiency in 1998 and was diagnosed with diabetes in approximately 2005.  Further, he did not begin medication for the treatment of his diabetes until 2014.  The examiner noted that the Veteran's creatinine levels have remained between 1.4-1.7.  The examiner concluded that the Veteran has had no worsening and function has remained stable according to the medical records.  Thus, the examiner offered a negative nexus opinion based on consideration of both secondary causation and aggravation.  The Board finds that this opinion includes adequate explanation of rationale and is probative evidence in this matter.  Because there is no competent evidence to the contrary, it is persuasive.

The Board has noted the Veteran's own statements that relate his kidney disability to his service-connected diabetes mellitus.  However, he is a layperson, and whether a disability such as diabetes mellitus is an etiological factor for development of (or can aggravate) a chronic kidney disability is a medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not presented any competent (medical opinion/textual) evidence in support of his theory of entitlement.  Consequently, his opinion in this matter is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.

Increased Rating - Diabetes Mellitus with Cataracts and Glaucoma

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his type 2 diabetes mellitus is more severe than is currently reflected by his 10 and 20 percent ratings.  The Veteran also contends that he should be entitled to separate compensable ratings for his cataracts and glaucoma.

Private treatment records from the Veteran's treating ophthalmologist (Dr. H) note visual acuity from 1979 to 1982 as 20/20 in both eyes.  In May 1987, it was noted to be 20/30.   In November 1991, visual acuity was found to be 20/20 and 20/25.  In July 2006 and October 2007, visual acuity was noted to be 20/25 in both eyes.  In November 2008, the left eye visual acuity was found to be greater than 20/400.  Visual acuity in the right eye from 2008 to 2013 noted to be 20/20.

A June 2005 VA treatment record notes that the Veteran had been on the South Beach Diet and that his physician indicated his diabetes could be controlled with diet alone.  A July 2005 record notes a diagnosis of diabetes mellitus.

In February 2008, the Veteran submitted a statement indicating that his diabetes is controlled by diet.

On August 2008 VA eye examination, the examiner noted that the Veteran had a three year history of diet controlled diabetes mellitus and a 20 year history of open angle glaucoma which is controlled on Levobunolol and Travatan.  The examiner noted that the Veteran had laser treatment for his glaucoma and has experienced progressive loss of visual acuity in his left eye over the course of the last five years.  An ocular examination revealed an uncorrected distance visual acuity of 10/400 in his right eye and hand motion at one-meter in the left eye.  His uncorrected near visual acuity is 20/70 in the right eye and he is not able to see any letters on a near vision Snellen chart in the left eye.  His best corrected distance visual acuity is 20/25 in the right eye and hand motion in the left eye, and his best corrected near visual acuity is 20/20 in the right eye and he is not able to see any letters on a near vision Snellen chart in the left eye.  An external ocular examination was unremarkable with normal appearing lids, lashes, lacrimal apparatus and orbits.  There was no evidence of an afferent pupillary defect and ocular motility was full with normal versions and ductions.  

The examiner further noted that the Veteran had a grade I nuclear cataract in both eyes.  Visual field testing was performed and they were minimally constricted in the right eye and markedly constricted in the left eye with only a small temporal area of field.  The examiner diagnosed open angle glaucoma with severe loss of vision and visual field in the left eye and nuclear cataracts in both eyes that are as likely as not related to the Veteran's diabetes mellitus.  The examiner noted that cataracts are more common in diabetics.

An October 2011 VA treatment record notes that the Veteran's diabetes was well controlled on his current regimen.  A February 2014 VA treatment record notes that the Veteran's A1c was slightly increased from his last lab work.  In October 2014, the Veteran inquired whether his diabetes may now require starting on an oral agent.  An October 2014 record notes an assessment of glaucoma.  In November 2014, the Veteran was prescribed an oral agent to be taken by mouth every day for his diabetes.

On December 2014 VA eye conditions examination, the examiner noted diagnoses of primary open angle glaucoma in both eyes (since 1988) and nuclear sclerotic cataract in both eyes (since 2010).  The examiner noted that the Veteran is left eye light perception only due to his glaucoma and that his eye pressures are well controlled with his 3 glaucoma eye drop medications.  There were no signs of diabetic retinopathy.  The Veteran was noted to have nuclear sclerotic cataracts in both eyes, which do not affect his vision in the right eye since he is corrected to 20/20.  It was noted that the Veteran's left eye cataract does not contribute to decreased vision since he is light perception only from a history of glaucoma.

On physical examination, the Veteran's uncorrected distance vision in the right eye was 10/200 and in the left eye was 5/200.  His uncorrected near vision was 20/70 in the right eye and 5/200 in the left eye.  His corrected distance vision was 20/40 or better in the right eye and 5/200 in the left eye.  His corrected near vision was 20/40 or better in the right eye and 5/200 in the left eye.  The Veteran did not have a difference equal to two or more lines on the Snellen test or its equivalent between distance and near corrected vision.  There was no evidence of an afferent pupillary defect.  However, it was noted that the Veteran's vision was limited to no more than light perception only in the left eye.  The Veteran was able to recognize test letters at 1 foot or closer.  The Veteran was not able to perceive objects, hand movements, or count fingers at 3 feet in the left eye.  He also did not have visual acuity of 20/200 or less in the better eye with use of a correcting lens based upon visual acuity loss.

There was no evidence of astigmatism or diplopia.  Slit lamp and an external eye examination were normal, except for the lens, which showed evidence of nuclear sclerotic cataracts in both eyes.  An internal eye examination showed a large optic nerve in both eyes, a mild epiretinal membrane in the right eye, and chorioretinal scarring from a past retinal tear in the right eye and from a past retinal detachment in the left eye.  There was also noted to be contraction of visual fields with loss of the nasal half of the visual field and the superior half of the visual field in the left eye.  The Veteran had a scotoma affecting at least 1/4 of the visual field in the left eye.  He did not have legal blindness based upon a visual field loss.  The examiner then noted that the Veteran's decrease in visual acuity or other visual impairment was not attributable to his cataracts, glaucoma, or retinal conditions and stated that the Veteran's nuclear sclerotic cataract in the right eye is not decreasing the Veteran's vision (as it is correctable to 20/20), and his vision loss in the left eye is due to glaucoma.

The examiner indicated that the Veteran has open angle glaucoma in both eyes, but that such does not cause scarring or disfigurement.  The examiner also noted that the Veteran has had no incapacitating episodes attributable to any eye condition, and that such eye conditions do not impact his ability to work.

The examiner explained that the Veteran's visual fields for both eyes show visual field loss consistent with primary open angle glaucoma.  He then noted that a cataract is a clouding of the lens inside the eye which leads to a decrease in vision and is most commonly due to aging.  The examiner noted that over time, yellow-brown pigment is deposited in the lens and this, together with the disruption of the lens fibers, reduces the transmission of light and leads to visual problems.  The examiner stated that those with glaucoma are not at a higher risk to develop cataracts, as cataracts are due to aging and that most of the population will develop cataracts as they age.  However, the examiner explained that there is an increased chance of developing glaucoma with diabetes.  The examiner stated that this risk increases significantly depending on factors such as race, age, or a family history of glaucoma.  The examiner noted that the association of diabetes mellitus with primary open angle glaucoma was shown to be statistically significant in a number of studies, and that current research is still ongoing in this matter.  The examiner then concluded that it is less likely than not that the Veteran's cataracts were aggravated by his diabetes as cataracts are caused by aging and occur in the normal population.  However, he concluded that it is at least as likely as not that the Veteran's glaucoma in both eyes could have been aggravated by his service-connected diabetes mellitus. 

Initially, the Board will address whether higher ratings are warranted for the Veteran's diabetes.  He is currently rated 10 percent prior to November 8, 2014 and 20 percent from that date under Code 7913.  

A 10 percent rating is assigned when the diabetes mellitus is managed by restricted diet only.  A 20 percent rating is assigned when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  

The regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  Note 1 to Code 7913 provides that compensable complications of diabetes are separately rated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.            38 C.F.R. § 4.119, Code 7913.

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant the increase.  See Camacho v. Nicholson, 21 Vet. App. 360, 363, 64 (2007).  

What distinguishes the schedular criteria for the current 10 percent rating prior to November 8, 2014 from those for the next higher 20 percent rating is that in addition to requiring a restricted diet for control, the diabetes must also require insulin or oral hypoglycemic agent.  Code 7913.  The record does not show that at any time prior to November 8, 2014 the Veteran's diabetes required more than control by a restricted diet.  Notably, in February 2008, the Veteran submitted a statement indicating that his diabetes was controlled by diet and on August 2008 VA eye examination, the examiner noted that the Veteran had a three year history of diet controlled diabetes mellitus.  Accordingly, the evidence does not show that at any time prior to November 8, 2014, manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 20 percent, rating for diabetes.  Consequently, such rating is not warranted prior to November 8, 2014.

From November 8, 2014, the Veteran's diabetes is rated 20 percent.  What distinguishes the scheduler criteria for the next higher 40 percent rating is that in addition to requiring diet and an oral hypoglycemic agent for control, the diabetes must also require regulation of activities (avoidance of strenuous occupational and recreational activities).  The evidence does not show, nor does the Veteran contend, that his diabetes now requires regulation (avoidance) of activities.  [Notably on December 2014 VA heart conditions examination, it was noted that the Veteran exercises daily.]  Accordingly, the Board finds that the evidence does not show that at any time from November 8, 2014 manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for a 40 percent rating.  Consequently, such rating is not warranted from November 8, 2014.

The record also does not reflect any further separately compensable complications of the Veteran's diabetes (other than the eye disabilities discussed blow), as service connection has already been awarded for peripheral neuropathy of the bilateral lower extremities, each rated as 10 percent disabling.  The Veteran has been found to have hypertension; however it has not been shown, including on December 2014 VA hypertension examination, that such is related to his diabetes.  Regarding peripheral neuropathy of the upper extremities, the evidence does not show nor does the Veteran contend that he has such or that such is due to his diabetes.  Notably, on August 2008 VA peripheral nerves examination, there was no evidence of peripheral nerve involvement and sensory and motor function of the upper extremities were within normal limits.

Regarding the Veteran's contention that his cataracts and glaucoma are separately compensable, the Board notes that the RO found that the Veteran's bilateral nuclear cataracts and open angle glaucoma were related to his diabetes (and specifically that his glaucoma was aggravated by his diabetes), but found that such were noncompensable.  Following a review of the record, the Board is unable to establish a baseline level of disability for the Veteran's glaucoma and will therefore assign a baseline level of disability of 0 percent for such.  Having done so, the Board will consider all of the Veteran's current manifestations to be attributable to the aggravation of his glaucoma by his diabetes.  

Turning first to glaucoma, the Veteran's open angle glaucoma is currently rated under Code 6013 and has been assigned a noncompensable rating.  He contends that his open angle glaucoma, which has been found to be related to his service-connected diabetes mellitus, warrants a compensable rating.  Under Code 6013, open angle glaucoma is to be rated based on visual impairment or, a minimum evaluation is to be assigned if continuous medication is required.  38 C.F.R. § 4.79.

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  In the instant case, it is shown that the Veteran has no more than light perception in his left eye.  According, he is to be rated under Code 6064, which provides for a 30 percent rating if the other eye has visual acuity of 20/40 or better.  A 40 percent rating is warranted if the other eye has visual acuity of 20/50.  A 50 percent rating is warranted if the other eye has visual acuity of 20/70.  A 60 percent rating is warranted if the other eye has visual acuity of 20/100.  A 70 percent rating is warranted if the other eye has visual acuity of 20/200.  A 80 percent rating is warranted if the other eye has visual acuity of 15/200.  A 90 percent rating is warranted if the other eye has visual acuity of 10/200 and a 100 percent rating is warranted if the other eye has visual acuity of 5/200.

Generally, rating based on visual acuity is based on the best corrected distant vision. 38 C.F.R. § 4.76(b).

Here, the record shows that the Veteran has no more than light perception in his left eye and visual acuity of 20/40 or better in his right eye during the pendency of the appeal.  Accordingly, a 30 percent rating is warranted under Code 6013.  

The Board has also considered rating the Veteran's eye based on visual field loss, as the evidence shows that the Veteran has loss of the nasal half of the visual field in his left and loss of the superior half of the visual field in his right eye.  There is also evidence of a scotoma in the left eye affecting at least one quarter of the visual field.  However, a rating higher than 30 percent is not warranted based on visual impairment, as the Veteran has now been awarded the maximum evaluation.  Under 38 C.F.R. § 4.75(d), the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  Here, the evidence shows that the Veteran's right eye visual acuity based on his corrected vision is without impairment.  Thus, the loss is solely with the left eye, implicating 38 C.F.R. § 4.75(d).  Further, the evidence of record, including the VA examination reports, show that the Veteran does not have anatomical loss of the left eye, indicating that 30 percent is the maximum rating allowed.

Regarding the Veteran's bilateral cataracts, Code 6027 indicates that preoperative cataracts are evaluated based on visual impairment.  On December 2014 VA examination, it was noted that the Veteran has preoperative cataracts in both eyes.  However, on such examination, the examiner specifically opined that the Veteran's decrease in visual acuity or other visual impairment was not attributable to his cataracts, as the Veteran has right eye vision correctable to 20/20 and because his vision loss in the left eye was due to his glaucoma.  Moreover, as noted above, the Veteran is now in receipt of the maximum 30 percent rating for visual impairment unless there is anatomical loss of the eye (which as noted above is not shown).   

The Board has also considered whether a higher rating is warranted under any other applicable diagnostic code.  In this regard, the Board notes that he would not meet the criteria for a higher rating for angle-closure glaucoma (rated under Code 6012) as the Veteran's records do not demonstrate incapacitating episodes due to his eye disabilities.  Notably, on December 2014 eye examination, the examiner specifically indicated that the Veteran had no incapacitating episodes attributable to any eye condition.

Accordingly, a 30 percent rating, but no higher, is warranted for the Veteran's service-connected eye disability (glaucoma and cataracts).

The Board has considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence or allegation that the Veteran's diabetes or associated eye conditions are manifested by symptoms or impairment not encompassed by the schedular criteria; the requirements for regulation of diet and an oral hypoglycemic agent are specifically contemplated by the schedular criteria.  Further, the Veteran's visual impairment due to his glaucoma and cataracts is specifically contemplated by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.

Finally, the Board notes that the Veteran has been found to be totally disabled and housebound from March 20, 2009 to July 1, 2009.  Accordingly that period is not for consideration.  With regard to the period prior to March 20, 2009 and the period from July 1, 2009, the evidence shows that the Veteran is a retired judge.  However, the evidence does not show, nor does the Veteran contend, that he is unemployable due solely to his diabetes and/or associated eye conditions.  In this regard, on December 2014 VA examination, the examiner opined that the Veteran's eye conditions do not impact his ability to work.  Consequently, the matter of entitlement to a TDIU rating for the periods prior to March 20, 2009 and from July 1, 2009 is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).

Special Monthly Compensation (SMC)

Part and parcel of a claim for an increased rating is the issue of entitlement to SMC.  Akles v. Derwinski, 1 Vet. App. 118 (1991).

If a Veteran, as the result of service-connected disability, has suffered blindness of one eye, having only light perception, he is entitled to benefits under 38 U.S.C.A. § 1114(k).  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  38 C.F.R. § 3.350(a)(4).  Lesser extent of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.

In this case, the evidence shows that the Veteran has loss of use of his left eye.  Notably, on August 2008 and December 2014 VA examinations, the Veteran was unable to recognize test letters.  Further, on December 2014 VA examination, it was noted that the Veteran was unable to perceive objects, hand movements, or count fingers at 3 feet.  Therefore, entitlement to SMC based on loss of use or blindness of the left eye, having only light perception is granted.
	

ORDER

The appeal seeking service connection for a kidney disability is denied.

The appeal seeking ratings in excess of 10 percent and in excess of 20 percent for diabetes mellitus is denied.

A 30 percent rating for service-connected glaucoma and cataracts plus special monthly compensation is warranted.


REMAND

In October 2014, the Board remanded the matter of increased ratings for CAD in part to obtain a VA examination regarding the current severity of this disability.  In December 2014, the Veteran was afforded such examination and the examiner noted that MET's testing showed a level of greater than 7-10 METs, consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging 6 miles per hour.  In January 2015, the Veteran submitted a statement regarding the alleged inadequacies of this examination, to include that the examiner did not accurately report his cardiac history, that it was noted that he exercises daily (he indicates that he does not), and that it was noted that METs testing results were at a level greater than 7-10 METs, which the Veteran states is inconsistent with the conclusions of his treating cardiologist.  In this regard, the Board notes that in July 2014, the Veteran's treating cardiologist submitted a disability benefits questionnaire and on the report, it was noted that METs testing showed levels from 1-3, consistent with activities such as eating, dressing, taking a shower, and slow walking (2 miles per hour for 1-2 blocks).  Considering the Veteran's allegations that the December 2014 VA examination was inadequate combined with the inconsistent reports regarding the Veteran's METs levels (within a year period), the Board finds that another examination by a cardiologist to assess the current severity of his CAD is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any updated or outstanding treatment (VA and/or private) records regarding the Veteran's heart.

2. Thereafter, arrange for an examination of the Veteran by a cardiologist to assess the severity of his CAD.  The entire record, including this remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should note the nature and severity of all pathology and symptoms.  The examiner should also specifically address the Veteran's contentions regarding his impairment due to his CAD.

A complete rationale for any opinions should be provided, to include discussion of the July 2014 disability benefits questionnaire provided by the Veteran's private treating cardiologist and the December 2014 VA examination report.

3.  Then review the record and readjudicate the claim.  If it remains denied, in whole or in part, issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


